SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

896
CAF 13-02222
PRESENT: SMITH, J.P., FAHEY, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF VALERIE L. PITKA,
PETITIONER-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

STEWART PITKA, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


THE ABBATOY LAW FIRM, PLLC, ROCHESTER (DAVID M. ABBATOY, JR., OF
COUNSEL), FOR RESPONDENT-APPELLANT.

ELIZABETH A. SAMMONS, WILLIAMSON, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Wayne County (Daniel G.
Barrett, J.), entered June 4, 2013 in a proceeding pursuant to Family
Court Act article 4. The order denied the objections of respondent
and affirmed the decision of the Support Magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Pitka v Pitka ([appeal No. 1] ___ AD3d ___
[Oct. 3, 2014]).




Entered:   October 3, 2014                      Frances E. Cafarell
                                                Clerk of the Court